I N   T H E         C O U R T O F A P P E A L S
                                                               A T      K N O X V I L L E
                                                                                                                     FILED
                                                                                                                     February 10, 1998

                                                                                                                     Cecil Crowson, Jr.
                                                                                                                     Appellate C ourt Clerk
D E A N     E D W A R D     K N O L L ,                                 )           A N D E R S O N          C H A N C E R Y
                                                                        )           C . A . N O .            0 3 A 0 1 - 9 7 0 7 - C H - 0 0 2 7 5
P. l a i n t i f f - A p p e l l a n t             )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
v s .                                                                   )           H O N . W I L L I A M            E .    L A N T R I P
                                                                        )           C H A N C E L L O R
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
L E Y S A     E L A I N E     R A D E R   K N O L L ,                   )           A F F I R M E D          A N D   R E M A N D E D
                                                                        )
                      D e f e n d a n t - A p p e l l e e               )




V I C T O R I A     H .        B O W L I N G ,         K n o x v i l l e ,              E L B E R T        C O O P E R ,      C l i n t o n ,    f o r
A p p e l l a n t .


D A I L     R .   C A N T R E L L ,         C a n t r e l l ,               P r a t t        &        V a r s a l o n a ,     C l i n t o n ,    f o r
A p p e l l e e .
                                                                               O     P      I        N       I      O     N



                                                                                                                                                                        M c M u r r a y ,      J .



            I n      t h i s           d i v o r c e              c a s e ,        p l a i n t i f f ,                    D e a n         E d w a r d      K n o l l ,          ( F a t h e r )

a p p e a l s         t h e            t r i a l            c o u r t ' s            c u s t o d y                  a w a r d            o f      h i s     t h r e e          y e a r       o l d

d a u g h t e r ,             B r i t t a n y ,                  t o       L e y s a            E l a i n e              R a d e r             K n o l l    ( M o t h e r ) .                T h e

t r i a l     c o u r t            a w a r d e d               t h e      f a t h e r           t h e            d i v o r c e           a n d     t h e    m o t h e r         c u s t o d y ,

g r a n t i n g         t h e              f a t h e r          v i s i t a t i o n                 o f          e v e r y            o t h e r      w e e k e n d ,          a l t e r n a t e

m a j o r         h o l i d a y s ,                 a n d        t w o       w e e k s           d u r i n g                  t h e      s u m m e r .            W e      a f f i r m       t h e

j u d g m e n t        o f         t h e        t r i a l              c o u r t .



            T h e       f a t h e r                 a p p e a l s ,            p r e s e n t i n g                      t h e          f o l l o w i n g          i s s u e s ,          t a k e n

v e r b a t i m        f r o m              h i s      b r i e f :



            1 .           W h e t h e r t h e t r i a l c o u r t a b u s e d i t s d i s c r e t i o n i n
                          f i n d i n g t h a t t h e m o t h e r w a s c o m p a r a b l y m o r e f i t t o
                          h a v e c u s t o d y o f t h e m i n o r c h i l d t h a n t h e f a t h e r .

            2 .           W    h   e t h      e r        t h    e t r i a l             c   o u      r t a b             u s e d i t s d i s               c r    e t i o n i       n
                          n    o   t a        l l o    w i     n g t h e m            o t    h e      r ' s e           x - h u s b a n d , S h             a w    n G r a d y      ,
                          t    o       t e     s t i     f y       t o m a t         e r    i a      l a n d                r e l e v a n t e v            i d    e n c e r e       -
                          g    a   r d i      n g      t h     e i s s u e            o f       t     h e m o           t h e r ' s a b i l i t             y      t o p r o p      -
                          e    r   l y        c a r    e       f o r t h e            m i    n o      r c h i           l d .

            3 .           W    h   e   t    h e r t         h e t r i a l c o u                      r t          a b u s e d i t s d i s c r e t i o n                           i n
                          r    e   f   u    s i n g            t o r e v i e w a                    n d            c o n s i d e r t h e v i d e o t                            a p e
                          o    f   f   e    r e d i         n t o e v i d e n c e                        b   y t h e f a t h e r , w h i c h w o                                u l d
                          h    a   v   e        f u r t       h e r s u b s t a n t                    i a    t e d t h a t t h e m o t h e r d                                 i s -
                          o    b   e   y    e d      a           d i r e c t   o r d e               r          f r o m      t h e t r i a l  c o u r t                           i n
                          a    l   l   o    w i n g          h e r b o y f r i e n                   d         t o s t a y o v e r n i g h t a t                                h e r
                          r    e   s   i    d e n c e             a n d w h i c h s                  h o     u l d h a v e b e e n i n c l u d e d                                i n
                          t    h   e        t r i a l           c o u r t ' s c o m p                  a r    a t i v e f i t n e s s a n a l y s i s .


                                                                                                     2
              I n      a d d i t i o n ,                   t h e             m o t h e r              i n s i s t s               t h a t           t h i s         i s               a       f r i v o l o u s

a p p e a l .



              I n      N o v e m b e r                 o f            1 9 9 4 ,          t h e              p a r t i e s ,               w h o        w e r e                t h e n               m a r r i e d ,

d e c i d e d         t o           m o v e         f r o m            C l i n t o n                  t o       I n d i a n a              b e c a u s e                    t h e           f a t h e r           h a d

a c c e p t e d         a          j o b       w i t h            t h e         U n i v e r s i t y                     o f       P u r d u e .                 T h e               p l a n           w a s       f o r

t h e       f a t h e r             t o       f i n d             a         p l a c e           t o          l i v e            a n d       s e t         u p           a           h o u s e h o l d               i n

I n d i a n a ,         a n d             t h e n         t h e             m o t h e r ,             a l o n g           w i t h         t h e i r           d a u g h t e r                       B r i t t a n y

a n d      t h e      m o t h e r ' s                t w o            s o n s         f r o m           a       p r i o r             m a r r i a g e ,             w o u l d                     j o i n       h i m .

I n       J a n u a r y            1 9 9 5 ,          a f t e r               t h e       f a t h e r              h a d          m o v e d          a n d         s t a r t e d                      h i s       n e w

j o b ,      t h e     m o t h e r             i n f o r m e d                  h i m      t h a t              s h e         w a s      n o t       m o v i n g               f r o m              C l i n t o n .



              T h e     f a t h e r             f i l e d               a       c o m p l a i n t                 f o r          d i v o r c e            o n       M a r c h                     2 5 ,       1 9 9 5 .

H e       f i l e d         a       r e q u e s t             f o r            t e m p o r a r y                 c u s t o d y              o f       B r i t t a n y ,                       w h i c h           w a s

g r a n t e d         b y           t h e       t r i a l                   c o u r t       o n             A p r i l           2 5 ,           1 9 9 5 .                   T h e           m o t h e r           w a s

g r a n t e d         " r e a s o n a b l e                   v i s i t a t i o n                     w i t h           t h e      c h i l d . "                F o r          a p p r o x i m a t e l y

s e v e n       m o n t h s           t h e r e a f t e r ,                     B r i t t a n y                 s t a y e d             w i t h      t h e        f a t h e r ' s                     p a r e n t s

i n     L a F o l l e t t e ,                 T e n n e s s e e .                       T h e          f a t h e r              s t a t e d          t h a t        h e              d i d          n o t       m o v e

B r i t t a n y         t o          I n d i a n a             b e c a u s e               h e          w a n t e d              t h e          m o t h e r         t o             h a v e           r e a s o n -

a b l e       a c c e s s            t o      h e r          d a u g h t e r .



              O n     N o v e m b e r               2 ,       1 9 9 5 ,           t h e          m o t h e r              f i l e d         a      m o t i o n               f o r           c u s t o d y          o f

B r i t t a n y                 p e n d i n g             t r i a l .                   T h e           t r i a l               c o u r t ,           a f t e r                a           h e a r i n g            o n

N o v e m b e r             2 7 ,          1 9 9 5 ,          f o u n d               t h a t           t h e           m o t h e r             " h a s         b e e n                   t h e       p r i m a r y


                                                                                                            3
c a r e t a k e r               o f       t h i s           c h i l d           s i n c e        i t s       b i r t h . "                     T h e          c o u r t             g r a n t e d         h e r

c u s t o d y ,             p e n d i n g                t h e      d i v o r c e            t r i a l ,           w i t h         r e a s o n a b l e                       v i s i t a t i o n            t o

t h e      f a t h e r .



             T h e          d i v o r c e                t r i a l          w a s       c o n d u c t e d                o n      A p r i l                 1 ,       1 9 9 6 .         A s      p r e v i -

o u s l y         n o t e d ,             t h e          t r i a l          c o u r t        a w a r d e d              t h e      f a t h e r                    t h e      d i v o r c e          b a s e d

o n       i n a p p r o p r i a t e                       m a r i t a l             c o n d u c t          b y          t h e          m o t h e r .                      T h e       m o t h e r         w a s

a w a r d e d            c u s t o d y             o f       B r i t t a n y ,               a n d    t h e            f a t h e r            w a s         g r a n t e d             r e a s o n a b l e

v i s i t a t i o n .



             T u r n i n g                t o      t h e          f a t h e r ' s            f i r s t        i s s u e ,               w e      f i n d             t h a t         t h e r e      i s     n o

a b u s e         o f       d i s c r e t i o n                   b y       t h e     t r i a l .                I t      i s      a          w e l l - s e t t l e d                   p r i n c i p l e

t h a t      t h e         t r i a l             c o u r t          h a s       w i d e       d i s c r e t i o n                 i n         m a t t e r s                o f      c u s t o d y         a n d

v i s i t a t i o n ,                   a n d            i t s          d e c i s i o n          w i l l           n o t         o r d i n a r i l y                         b e      o v e r t u r n e d

a b s e n t             s o m e         a b u s e           o f          t h a t      d i s c r e t i o n .                       J a h n             v .          J a h n ,          9 3 2      S . W . 2 d

9 3 9 ,      9 4 1 - 2            ( T e n n .               A p p .         1 9 9 6 ) .



             T h e          v a s t             m a j o r i t y             o f      t h e       t e s t i m o n y                a t          t r i a l              r e v o l v e d            a r o u n d

t h e         f a t h e r ' s                          a l l e g a t i o n s                    r e g a r d i n g                       t h e                m o t h e r ' s                  a l l e g e d

e x t r a m a r i t a l                   a f f a i r s ,                b e f o r e          a n d       a f t e r            t h e          p a r t i e s               w e r e       s e p a r a t e d

b y       t h e          m o t h e r ' s                  d e c i s i o n              t o       r e m a i n               i n          T e n n e s s e e .                          T h e       m o t h e r

d e n i e d             h a v i n g              a n y           s e x u a l         a f f a i r s            d u r i n g                t h e          p a r t i e s '                 m a r r i a g e .

T h e      f a t h e r            p u t          o n       s e v e r a l            w i t n e s s e s ,                 i n c l u d i n g                   a n       a c q u a i n t a n c e               o f

t h e      m o t h e r            a n d          t w o       p r i v a t e           i n v e s t i g a t o r s ,                        w h o m         h e          h a d         h i r e d ,      i n     a n

a t t e m p t             t o         s h o w          t h a t          s h e       d i d       e n g a g e             i n       s u c h             c o n d u c t .                   T h e       t r a n -

                                                                                                      4
s c r i p t      c l e a r l y             r e v e a l s             t h a t         t h i s             i s s u e         t u r n e d            s q u a r e l y                o n     d e t e r m i -

n a t i o n s         o f      c r e d i b i l i t y                  o f      t h e        v a r i o u s                w i t n e s s e s .                    " W h e r e            t h e         i s s u e

f o r       d e c i s i o n              d e p e n d s               u p o n           t h e             d e t e r m i n a t i o n                       o f       c r e d i b i l i t y                   o f

w i t n e s s e s ,             t h e       t r i a l              c o u r t         i s         t h e       b e s t         j u d g e             o f         c r e d i b i l i t y ,                   a n d

i t s     f i n d i n g s              w i l l       b e      g i v e n          g r e a t               w e i g h t . "                 G o t w a l d             v .      G o t w a l d ,              7 6 8

S . W . 2 d          6 8 9 , 6 9 7           ( T e n n .              A p p .          1 9 8 8 ) .                " O n          a n       i s s u e             w h i c h             h i n g e s         o n

w i t n e s s           c r e d i b i l i t y ,                      [ t h e           t r i a l                 c o u r t ]              w i l l              n o t           b e       r e v e r s e d

u n l e s s ,         o t h e r           t h a n          t h e       o r a l          t e s t i m o n y                  o f          t h e      w i t n e s s e s ,                   t h e r e         i s

f o u n d      i n      t h e      r e c o r d              c l e a r ,          c o n c r e t e                 a n d      c o n v i n c i n g                    e v i d e n c e              t o      t h e

c o n t r a r y . "             T e n n e s s e e                  V a l l e y         K a o l i n                v .      P e r r y ,             5 2 6         S . W . 2 d             4 8 8 ,         4 9 0

( T e n n .      A p p .         1 9 7 4 ) .                W e      d e f e r         t o         t h e         t r i a l             c o u r t ' s            d e t e r m i n a t i o n                  o f

c r e d i b i l i t y             a n d      f i n d          t h a t          t h e        e v i d e n c e                c l e a r l y               d o e s         n o t         p r e p o n d e r -

a t e     a g a i n s t           t h e          t r i a l          c o u r t ' s                j u d g m e n t .



             W h i l e          t h e       p a r t i e s               c h o s e            t o          f o c u s         p r i m a r i l y                    o n       t h e         i s s u e         o f

t h e       m o t h e r ' s             m a r i t a l               f i d e l i t y                o r       l a c k             t h e r e o f ,                 t h e          t r i a l            c o u r t

c o r r e c t l y             b a s e d          i t s       d e c i s i o n               o n      a       " c o m p a r a t i v e                      f i t n e s s "               a n a l y s i s ,

f o c u s i n g             c e n t r a l l y                u p o n         t h e           i s s u e             o f      w h i c h              c u s t o d y                a r r a n g e m e n t

w o u l d      b e      i n      t h e       b e s t          i n t e r e s t                o f         t h e      m i n o r            c h i l d .               S e e         B a h       v .       B a h ,

6 6 8     S . W . 2 d           6 6 3       ( T e n n .              A p p .         1 9 8 3 ) .                  A t      t r i a l ,             t h e r e             w a s         n o     t e s t i -

m o n y       t h a t          t h e       m o t h e r               w a s       a n          u n f i t             p a r e n t ,                o r       t h a t             s h e         h a d       n e -

g l e c t e d           o r       o t h e r w i s e                  i n a p p r o p r i a t e l y                          c a r e d              f o r          B r i t t a n y .                      T h e

c h a n c e l l o r             e n u m e r a t e d                 s e v e r a l             f a c t o r s               w h i c h             m i l i t a t e d                i n     f a v o r         o f

t h e       m o t h e r          h a v i n g               c u s t o d y ,                 i . e . ,             t h a t          t h e          m o t h e r             h a d           b e e n         t h e

p r i m a r y           c a r e g i v e r                  f o r       B r i t t a n y                    s i n c e          b i r t h ,                 t h a t           B r i t t a n y               w a s

                                                                                                    5
a c c u s t o m e d                    t o         l i v i n g              w i t h         h e r               t w o       h a l f - b r o t h e r s                            a s       a       f a m i l y ,            a n d

t h a t             a w a r d i n g                 t h e              f a t h e r         c u s t o d y                   w o u l d                h a v e             e n t a i l e d                 r e l o c a t i n g

h e r       a          s u b s t a n t i a l                           d i s t a n c e             f r o m              a l l          o f          h e r        r e l a t i v e s ,                      i n c l u d i n g

t h e      p a t e r n a l                   g r a n d p a r e n t s .



                    T h e           f a t h e r              p r e s e n t e d                     t h e                t e s t i m o n y                     o f          S h a w n                G r a d y ,             t h e

m o t h e r ' s                     f o r m e r             h u s b a n d               a n d         t h e               f a t h e r                o f         B r i t t a n y ' s                     t w o          h a l f -

b r o t h e r s .                      G r a d y            t e s t i f i e d                   a b o u t               t h e i r                s o n ' s          a s t h m a                c o n d i t i o n            a n d

h i s           s e r i o u s                a l l e r g i e s .                         D u r i n g                    t h e         m o t h e r ' s                    m a r r i a g e                 t o       G r a d y ,

t h e i r              s o n ' s           a l l e r g i e s                   w e r e           t r e a t e d                  b y          a      s e r i e s             o f          w e e k l y             a l l e r g y

s h o t s .                    G r a d y             t e s t i f i e d                    t h a t                o v e r          t h e              c o u r s e                 o f       a p p r o x i m a t e l y

t h r e e              y e a r s ,             t h e          m o t h e r                h a d            m i s s e d                 t h e           a d m i n i s t r a t i o n                          o f          t h r e e

a l l e r g y                 s h o t s .               T h e             e n t i r e t y                 o f       h i s         t e s t i m o n y                       i n          t h i s          r e g a r d         w a s

p r e s e n t e d                    i n     a n       o f f e r              o f       p r o o f ,                b u t         a p p a r e n t l y                      t h e          c h a n c e l l o r                d i d

n o t       c o n s i d e r                   i t       a s             s u b s t a n t i v e                     e v i d e n c e ,                      s u s t a i n i n g                     t h e         m o t h e r ' s

r e l e v a n c e                     o b j e c t i o n .                             E v e n         i f               t h e          e v i d e n c e                    w e r e               r e l e v a n t             t h e

f a i l u r e                 t o      a d m i t             o r          c o n s i d e r                 i t       w o u l d                b e      h a r m l e s s                   e r r o r .



                    F i n a l l y ,                 t h e              f a t h e r         c o m p l a i n s                          t h a t            t h e           c h a n c e l l o r                    d i d       n o t

w a t c h              o r      c o n s i d e r                    a      s u r v e i l l a n c e                         v i d e o t a p e                   o f f e r e d                    i n t o         e v i d e n c e

b y       t h e              f a t h e r .                  T h e           t a p e         w a s               m a d e          b y             t w o        p r i v a t e                    i n v e s t i g a t o r s

h i r e d               b y          t h e          f a t h e r                i n        a n         a t t e m p t                     t o           s h o w             t h a t               t h e          m o t h e r ' s
                                                                                                                                                                    1
" b o y f r i e n d "                      s p e n t           t h e           n i g h t           a t           h e r          a p a r t m e n t .                             T h e          i n v e s t i g a t o r s




                1
                    T h e     m o t h e r      d e n i e d              h a v i n g      s u c h      a         r o m a n t i c          r e l a t i o n s h i p .

                                                                                                                  6
t e s t i f i e d             a s       t o         w h a t          t h e y             o b s e r v e d                 d u r i n g             t h e i r             s u r v e i l l a n c e ,                       a n d

w h a t       w a s          p r e s e n t e d                     i n          t h e           v i d e o t a p e .                       I t          t h u s          a p p e a r s                t h a t           t h e

c h a n c e l l o r                 w a s          m a d e          a w a r e             o f       t h e          s u m          a n d         s u b s t a n c e                 o f         t h e         v i d e o -
                                                                                                                                                  2
t a p e      t h r o u g h              t h e             i n v e s t i g a t o r s '                         t e s t i m o n y .



             T h e        m o t h e r                t e s t i f i e d                    t h a t           t h e         a l l e g e d                 b o y f r i e n d                n e v e r              s p e n t

t h e       n i g h t          a t          h e r             a p a r t m e n t ,                  a n d          t h a t          t h e          d e s c r i p t i o n                       o f       t h e          m a n

e n t e r i n g                h e r                a p a r t m e n t                       t h e            e v e n i n g                      o f            t h e            i n v e s t i g a t o r s '

s u r v e i l l a n c e                 m a t c h e d                    t h a t          o f       h e r         b r o t h e r ,                w h o          d i d          s p e n d            t h e       n i g h t

o n       o c c a s i o n .                        T h u s ,               t h i s              q u e s t i o n                 w a s           p r o p e r l y                  r e s o l v e d                 a s       a

m a t t e r        o f        c r e d i b i l i t y .                             I n       a n y          e v e n t ,            t h e          c h a n c e l l o r ' s                      f a i l u r e              t o

r e v i e w          t h e          t a p e              b e c a u s e              i t          w a s       c u m u l a t i v e                        o f       t h e         i n v e s t i g a t o r s '

t e s t i m o n y                   w a s                n o t            a n            a b u s e                o f            h i s                d i s c r e t i o n                     u n d e r                t h e

c i r c u m s t a n c e s .                          E v e n             i f       i t          h a d       b e e n             s h o w n             t h a t          t h e       m o t h e r              h a d        o n

o c c a s i o n           a l l o w e d                   a       b o y f r i e n d                  t o      s p e n d             t h e             n i g h t ,          t h i s            w o u l d           h a v e

b e e n        b u t          o n e           o f              m y r i a d               f a c t o r s                  f o r       t h e              c o u r t           t o          c o n s i d e r                  i n

d e t e r m i n i n g                 t h e          b e s t             i n t e r e s t s                  o f         t h e       m i n o r                 c h i l d ,          a n d            c e r t a i n l y

n o t       c o n c l u s i v e                    o f          t h a t         d e t e r m i n a t i o n .                              S e e          S u t h e r l a n d                   v .       S u t h e r -

l a n d ,      8 3 1         S . W . 2 d                 2 8 3 ,          2 8 6          ( T e n n .          A p p .            1 9 9 1 ) ;             V a r l e y             v .       V a r l e y ,               9 3 4

S . W . 2 d        6 5 9 ,            6 6 6 - 7                ( T e n n .              A p p .          1 9 9 6 ) .



             W e         f i n d             n o              e r r o r           i n           t h e        t r i a l             c o u r t ' s                  j u d g m e n t                   t h a t            t h e

i n t e r e s t              o f        t h e                 m i n o r           c h i l d              w o u l d              b e s t           b e           s e r v e d             b y           a w a r d i n g


      2
        We have viewed the video tape and it adds nothing to the other evidence
presented in the case. The quality of the tape is to render it virtually useless
as evidence.

                                                                                                            7
c u s t o d y   t o    t h e      m o t h e r .           F u r t h e r ,       w e      f i n d    t h a t     t h i s   a p p e a l    i s    n o t

f r i v o l o u s .



          W e    a f f i r m       t h e      t r i a l       c o u r t ' s           j u d g m e n t    i n     a l l    r e s p e c t s .     T h e

c a s e   i s   r e m a n d e d      t o      t h e    t r i a l        c o u r t      f o r   s u c h    f u r t h e r    a c t i o n   a s    m a y

b e   n e c e s s a r y .         C o s t s      o n      a p p e a l      a r e       a s s e s s e d    t o    t h e    a p p e l l a n t .




                                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                       D o n T . M c M u r r a y , J u d g e

C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e




                                                                            8
                                                        I N       T H E           C O U R T O F A P P E A L S
                                                                            A T      K N O X V I L L E




D E A N     E D W A R D         K N O L L ,                                            )              A N D E R S O N            C H A N C E R Y
                                                                                       )              C . A . N O .              0 3 A 0 1 - 9 7 0 7 - C H - 0 0 2 7 5
P. l a i n t i f f - A p p e l l a n t                        )
                                                                                       )
                                                                                       )
                                                                                       )
                                                                                       )
                                                                                       )
v s .                                                                                  )              H O N . W I L L I A M                  E .    L A N T R I P
                                                                                       )              C H A N C E L L O R
                                                                                       )
                                                                                       )
                                                                                       )
                                                                                       )
                                                                                       )
L E Y S A         E L A I N E       R A D E R        K N O L L ,                       )              A F F I R M E D            A N D       R E M A N D E D
                                                                                       )
                          D e f e n d a n t - A p p e l l e e                          )



                                                                                  J U D G M E N T

            T h i s        a p p e a l          c a m e         o n         t o       b e       h e a r d       u p o n            t h e       r e c o r d       f r o m       t h e

C h a n c e r y         C o u r t      o f      A n d e r s o n             C o u n t y ,            b r i e f s         a n d         a r g u m e n t   o f     c o u n s e l .

U p o n         c o n s i d e r a t i o n            t h e r e o f ,               t h i s          C o u r t      i s       o f         o p i n i o n       t h a t       t h e r e

w a s     n o       r e v e r s i b l e            e r r o r          i n     t h e         t r i a l       c o u r t .

            W e       a f f i r m        t h e         t r i a l            c o u r t ' s            j u d g m e n t             i n       a l l    r e s p e c t s .          T h e

c a s e     i s      r e m a n d e d         t o      t h e      t r i a l            c o u r t        f o r    s u c h          f u r t h e r       a c t i o n       a s     m a y

b e     n e c e s s a r y .             C o s t s         o n         a p p e a l           a r e      a s s e s s e d            t o      t h e    a p p e l l a n t .



                                                                                                                   P E R          C U R I A M